Case: 19-10450      Document: 00515484252         Page: 1    Date Filed: 07/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 19-10450                            July 10, 2020
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

WILLIAM DOUGLAS HAMPTON,

                                                 Petitioner-Appellant

v.

WARDEN FCI ELKTON,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-1499


Before OWEN, Chief Judge, and HAYNES and COSTA, Circuit Judges.
PER CURIAM: *
       William Douglas Hampton, federal prisoner # 26034-044, appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition and denial of his
motion for injunctive relief.
       However, he does not brief any argument contesting the district court’s
determination that it lacked jurisdiction to consider the § 2241 petition
because the claims he presented could only be brought in a 28 U.S.C. § 2255


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10450    Document: 00515484252     Page: 2   Date Filed: 07/10/2020


                                 No. 19-10450

motion filed in the sentencing court, which was in the Eastern District of
Missouri. Hampton also does not brief any argument challenging the district
court’s determination that he was not entitled to injunctive relief because he
failed to meet the procedural and substantive requirements for such relief.
Instead, his arguments concern only the propriety of his convictions and
sentences.
      By failing to brief arguments disputing the district court’s reasons for
dismissing his § 2241 petition and denying injunctive relief, Hampton has
waived any such arguments and has failed to show that the district court erred.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      AFFIRMED.




                                       2